DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form. yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 6/27/2022. Claims 1-20 are presented for examination. 


Allowable Subject Matter
2.	Claims 1-20 are allowable in regards to prior art rejection: independent claims 1, 15 and 20 have no 102/103 art rejection because they are similar to independent claims 1, 3 and 19 of allowed parent Application 17/303,753, U.S. Patent 11,416,211. Dependent claims 2-14 and 16-19 are allowable as being dependent on allowable independent claims 1 and 15, respectively. At this time, claims 1-20 are not allowed due to the Double Patenting Rejection. Claims 1-20 will be allowable if the Double Patenting rejection is resolved by obtaining a Terminal Disclaimer, as discussed in the next section.

Double Patenting Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of parent Applications 17/303,753, U.S. Patent 11,416,211. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent 11,416,211 contain every element of claims 1-20 of the instant application, and as such anticipate the claims of the instant application. 
The claims of the instant application are compared to the similar claims of the parent patents in the following table: 
Present Application
U.S. Patent 11,416,211
1. A method of updating a graphical user interface (GUI) display at a client device coupled to a network responsive to user interactions with a chatbot, the method comprising: analyzing an input associated with a chat window at the client device using natural language processing to determine an intent of a user of the client device to perform an action, wherein the chat window is associated with the chatbot; and in response to determining the intent to perform the action: obtaining data to perform the action associated with the intent using the input; and updating the GUI display at the client device in response to obtaining the data to reflect the input associated with the chat window while the chat window associated with the chatbot is concurrently displayed at the client device.

1. A computing system comprising: a non-transitory machine-readable storage medium that stores software; and a processor, coupled to the non-transitory machine-readable storage medium, to execute the software that implements a chatbot to receive one or more conversational user inputs from a chat window presented at a client device coupled to a network and is configurable to: listen for a specific event associated with a conversation session associated with the chat window; analyze the specific event using natural language processing to determine an intent of a user of the client device to perform an action; and in response to determining the intent to perform the action: utilize information included in the specific event to generate a query for data to perform the action; and send the data to a web page to dynamically update a background graphical user interface display at the client device in response to obtaining the data based on the generated query while the chat window associated with the chatbot is concurrently displayed at the client device in response to a conversational user input to reflect the specific event.
2. The method of claim 1, wherein the chat window comprises an overlying GUI display associated with a conversation with the chatbot.
2. The computing system of claim 1, wherein the chatbot comprises a virtual assistant.
3. The method of claim 2, further comprising initiating the conversation in response to the user selecting a GUI element for a digital assistant.

3. A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processing system, cause the processing system to: listen for a specific event associated with a bot at a client device coupled to a network; analyze the specific event using natural language processing to determine an intent of a user of the client device to perform an action; and in response to determining the intent to perform the action: generate a query for data to perform the action using information included in the specific event; and send the data to a web page to visually change a graphical user interface at the client device in response to obtaining the data based on the generated query to reflect the specific event while a chat window associated with the bot is concurrently displayed at the client device.
4. The method of claim 2, wherein the chat window comprises a graphical representation of the conversation, the graphical representation including a representation of the input.

4. The computer-readable medium of claim 3, wherein the graphical user interface comprises a background graphical user interface display dynamically updated in response to the specific event identified within a conversation session associated with the bot.
5. The method of claim 1, wherein the chat window comprises a separate or standalone GUI display.
5. The computer-readable medium of claim 3, wherein the bot sends the data to the web page.
6. The method of claim 1, wherein updating the GUI display comprises synchronizing the GUI display with a conversation with the chatbot.
6. The computer-readable medium of claim 3, wherein the bot generates the query.
7. The method of claim 1, wherein updating the GUI display comprises updating an existing GUI element previously presented on the client device responsive to the input.
7. The computer-readable medium of claim 3, wherein the bot generates a conversational response using the data.
8. The method of claim 1, wherein the chatbot comprises a component of a virtual application or web page.

8. The computer-readable medium of claim 3, wherein the web page is associated with an instance of a virtual application and the bot is integrated with the virtual application.
9. The method of claim 1, wherein: the chat window comprises a list or menu of selectable GUI elements; and the input comprises the user selecting a GUI element from within the list or menu of selectable GUI elements.
9. The computer-readable medium of claim 8, wherein the chat window is generated in response to the user selecting a graphical user interface element for a feature supported by an application platform that generates the instance of the virtual application.
10. The method of claim 1, wherein: the GUI display comprises a web page from which the chatbot was initiated; the web page is associated with an application platform of a database system; and the data is obtained from the database system.

10. The computer-readable medium of claim 3, wherein: the specific event comprises the user selecting a graphical user interface element presented by the bot within the chat window; and a background graphical user interface display associated with the web page visually changes in response to user selection of the graphical user interface element presented by the bot within the chat window while the chat window associated with the bot is concurrently displayed at the client device.
11. The method of claim 1, wherein updating the GUI display comprises: generating information for rendering an updated GUI component; and providing the information for rendering the updated GUI component to an application at the client device over the network.
11. The computer-readable medium of claim 3, wherein visually changing the graphical user interface at the client device in response to obtaining the data based on the generated query to reflect the specific event comprises providing a graphical representation of the data within a background graphical user interface display associated with the web page.
12. The method of claim 1, wherein obtaining the data comprises a server obtaining the data corresponding to the input from a database communicatively coupled to the server in response to the server identifying the intent to perform the action associated with a database component.
12. The computer-readable medium of claim 3, wherein the instructions cause the processing system to generate a chatbot integrated with the web page, wherein the chat window is associated with the chatbot.
13. The method of claim 12, wherein obtaining the data corresponding to the input comprises the server querying the database in a manner that is influenced by content of the input.
13. The computer-readable medium of claim 12, wherein the instructions cause the processing system to activate the chatbot when a user clicks on a chatbot button in the web page.
14. The method of claim 1, further comprising maintaining, at a database system, an association between a session key associated with the chat window and the action identified based on the input,

14. The computer-readable medium of claim 3, wherein the instructions cause the processing system to utilize natural language processing to analyze a conversational user input to identify a database component associated with the requested action.

15. The computer-readable medium of claim 3, wherein the specific event comprises the user selecting a selectable graphical user interface element from among a plurality of selectable graphical user interface elements within the chat window.

16. The computer-readable medium of claim 3, wherein the specific event comprises voice or voice-to-text.

17. The computer-readable medium of claim 3, wherein: the graphical user interface corresponds to an instance of a virtual application provided within a client application at the client device; and the chat window is provided within the client application.

18. The computer-readable medium of claim 3, wherein the specific event comprises an unconstrained string or combination of words provided in a free-form or unstructured manner using natural language.

In addition, claims 15-20 of the present invention are similar to claims 1-14 of the present invention.


Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
October 14, 2022